Hammond, J.
The appellant was indicted, tried by a jury and convicted for selling intoxicating liquor to a minor. His-motion for a new trial, made at the proper time, was overruled and an exception taken to the ruling.
The court, among other charges, instructed the jury that-if an agent of the appellant, in his presence and with his knowledge and consent, sold intoxicating liquor to the prosecuting witness, the appellant would be liable the same as if he made the sale himself.
It is objected to the instruction that there was no evidence making it applicable to the case. But in this we can not agree with appellant’s counsel. The evidence was clear that the prosecuting witness was a minor, and that he purchased intoxicating liquor at the appellant’s saloon. And while the evidence tends quite strongly to prove that the purchase was made of the appellant himself, there was some evidence tending to show that it was made of a bartender in the appellant’s presence. There was no error in giving the instruction.
The evidence was sufficient in favor of the verdict to prevent a reversal of the judgment.
Judgment affirmed, with costs.